Citation Nr: 0419933	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  02-11 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an upper respiratory 
disability, to include chronic obstructive pulmonary disease 
and bronchitis.


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to 
February 1958.  He also served in the United States Marine 
Corps Reserve.

This matter arises from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  A notice of disagreement (NOD) was received in 
October 2001.  A statement of the case (SOC) was issued in 
June 2002.  A substantive appeal was received from the 
veteran in July 2002.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim has been accomplished.

2.  There is no medical evidence demonstrating an etiological 
relationship between the veteran's current chronic 
obstructive pulmonary disease and bronchitis and his active 
service and significant negative evidence against this claim.


CONCLUSION OF LAW

The criteria for service connection for an upper respiratory 
disability, to include chronic obstructive pulmonary disease 
and bronchitis, are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the February 2001, May 2001, and December 2003 
letters from the RO to the veteran regarding his claim, the 
June 2002 SOC, November 2002 Supplemental Statement of the 
Case (SSOC), September 2003 SSOC, and the May 2004 SSOC, the 
RO notified the veteran of the legal criteria governing the 
claim, the evidence that had been considered in connection 
with his appeal, and the bases for the denial of his claim.  
Consequently, the Board finds that the veteran has received 
sufficient notice of the information and evidence necessary 
to support his claim, and has been afforded ample opportunity 
to submit such information and evidence.  

The Board finds that the RO's February 2001, May 2001, and 
December 2003 letters to the veteran, along with other 
communications issued by the RO to the veteran, satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the February and May 2001 letters, 
the RO requested that the veteran provide information and, if 
necessary, authorization, to enable it to attempt to obtain 
any outstanding medical evidence pertinent to the claim on 
appeal, which the veteran did.  The RO's letter also 
indicated the importance of sending any evidence in the 
veteran's possession to the RO and telling the RO of the 
names of health care providers currently treating him for the 
claimed disability and to identify any medical records or 
opinion that established a relationship between the claimed 
disability and the veteran's active service.  The veteran 
responded to this request for information, and additional 
medical records were obtained.  The RO also cited the VCAA 
and indicated what the evidence must show to establish 
entitlement and what information or evidence was still needed 
from him.  Further, the SOC issued in June 2002 and 
subsequent SSOCs provided the veteran with notice of the 
importance of submitting all pertinent evidence.

In addition to the above-cited authority, the Board points 
out that, in the decision of Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) and more recently in Pelegrini v. Principi, 
01-944 (U.S. Vet. App. June 24, 2004), the United States 
Court of Appeals for Veterans Claims (Court) held that proper 
VCAA notice should notify the veteran of: (1) the evidence 
that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  

With regard to duty to inform the veteran of the evidence 
that is needed to substantiate the claim (the first Pelegrini 
notice requirement), the letter of February and May 2001 
notify the veteran of the importance of showing an event, 
injury, or illness in service, a current diagnosis of the 
claimed disability, and evidence showing a relationship 
between the diagnosed disability and active service.  

With regard to the duty to notify the veteran of evidence, if 
any, to be obtained by the VA (the second Pelegrini notice 
requirement), the letters of February and May 2001 state that 
to help complete his application, the RO would request 
medical records from any VA medical center which treated him.  
The RO also indicated that, if needed, it would schedule the 
veteran for a VA examination.  Within the December 2003 
letter, the RO informed the veteran of the evidence it had 
obtained in the development of his appeal and advised him 
that VA's duty to assist him included obtaining relevant 
records from any Federal agency and, where possible, records 
from state or local governments and private doctors.  

With regard to the duty to notify the veteran of the 
evidence, if any, is to be provided by the claimant (the 
third Pelegrini notice requirement), the letters of February 
and May 2001 informed the veteran that any other evidence 
that he wanted VA to consider he must obtain.  A similar 
notification was provided on page three of the December 2003 
letter.

With regard to the duty to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
this claim (the fourth Pelegrini notice requirement), in 
February 2001, the RO requested that the veteran to submit 
evidence that his upper respiratory condition was incurred in 
or aggravated by his military service.  In the letters of 
February and May 2001, the veteran was requested to provide 
the name of the person, agency, or company who has 
"relevant" records.  Based on the above, the Board finds 
that all four Pelegrini notice requirements have been met. 

Pelegrini decisions also held that the held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  

The Board notes that, in the case on appeal, the February and 
May 2001 VCAA notification letters were provided to the 
veteran before the August 2001 rating action was issued and 
after a substantially complete application was received.   
Clearly, the spirit of the Pelegrini was accomplished by 
providing the veteran notice of the VCAA prior to the 
decision on appeal.  Any defect in those letters was cured in 
the subsequently issued SOC, SSOCs and the letter the RO sent 
to veteran in December 2003.  Those documents supplemented 
the February and May 2001 letters by providing additional 
notice of VA's duty to assist the veteran and how that 
assistance would be afforded to the veteran in his appeal.  
Any lack of full Pelegrini notice prior to a rating action 
has not, in any way, prejudiced the appellant.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the veteran adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  During the course of 
this appeal, the RO has obtained and reviewed service medical 
records, VA medical records, lay statements from the 
veteran's family members, and numerous written statements 
from the veteran.  The veteran has not indicated that there 
are any outstanding records pertinent to his claim.  In fact, 
in a statement received in May 2004, the veteran specifically 
indicated that he did not have any additional evidence to 
submit and asked that his claim be docketed and sent to the 
Board.

Assistance may also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record 
shows the veteran has been afforded VA respiratory 
examinations for the purpose of determining the nature and 
etiology of his upper respiratory problems.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding with a decision at 
this time.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination, the benefit of the doubt is 
afforded the claimant.  38 U.S.C.A. § 5107(b).

Service medical records, to include records obtained from 
Balboa Naval Hospital in San Diego, show that the veteran was 
admitted to that facility on October 24, 1957 with a history 
of a one-week old cold.   He complained of fever and 
stuffiness in the chest.  A chest X-ray taken two days prior 
to his admission showed a pneumonic infiltrate.  A chest X-
ray taken on admission showed a right posterior basilar 
bronchopneumonia.  He remained hospitalized for approximately 
two weeks.  A chest X-ray taken on November 5, 1957 revealed 
that the bronchial pneumonia in the region of the right base 
had cleared, and that the examination was within the limits 
of normal.  The veteran returned to duty on November 7, 1957 
and was "fit for same."  

Physical examinations conducted in March 1961, June 1962, and 
June 1963 indicated that the veteran's chest and lungs were 
normal.  There were no additional findings pertaining to 
chronic obstructive pulmonary disease, chronic bronchitis, or 
any other respiratory disability.

The evidence received in support of the veteran's current 
claim for service connection includes medical records from 
the El Paso VAMC and San Diego VAMC.  Dated between February 
1983 and August 2001, those records document the veteran's 
treatment for multiple health problems including, but not 
limited to, depression, low back disability, an upper 
respiratory infection, and bronchitis.  None of the records 
relate the veteran's current respiratory problems 
(bronchitis) to his active military service in the 1950's.

The veteran also submitted lay statements from his sisters.  
In their November 2000 statements, the sisters discussed the 
veteran's current respiratory problems.  One sister reported 
that the veteran had been suffering from his bronchitis 
disease for ten years or more (well after service), and that 
his overall health was declining.   The other sister recalled 
the veteran developing bronchial pneumonia during his active 
military service.  She said she had observed the veteran 
struggling with the disease since that time.  She stated he 
was no longer strong enough to combat the symptoms of the 
disease.  Neither sister identified herself as a healthcare 
provider.  As such, the probative value of their statements 
is significantly diminished.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

A VA respiratory examination was conducted in March 2001.  
The veteran's in-service history of treatment for pneumonia 
was discussed.  Since his 1957 hospitalization for pneumonia, 
he stated he developed a cough productive of green phlegm 
associated with wheezing and shortness of breath.  He said he 
would experience these symptoms 3 to 4 times a year.  He 
indicated that the problem was brought on by cold and humid 
weather conditions.  He stated cough syrup and antibiotics 
relieved the problem.  The veteran denied any post-service 
hospitalization for a bronchial condition, or the use of 
prescribed inhalers for his shortness of breath.  He also 
denied fevers, chills, nausea, vomiting, diarrhea, 
constipation, chest pain, shortness of breath, paroxysmal 
nocturnal dyspnea, dyspnea on exertion, lower extremity 
swelling, orthopnea, syncope, palpitations, dizziness, or 
lightheadedness.  

On physical examination, there were very few scattered 
rhonchi noted throughout all lung fields.  There were no 
wheezes or basal rales.  There was no clinical evidence of 
cor pulmonale, congestive heart failure, or pulmonary 
hypertension.  A chest X-ray showed the lungs to be clear and 
the pulmonary vascularity to be normal.  Pulmonary function 
tests demonstrated minimal obstructive lung defect.  The 
diagnosis was chronic obstructive pulmonary disease with mild 
reactive airway disease and chronic bronchitis, status post 
history of bronchial pneumonia.  The examiner noted that the 
veteran's claims file was not available for review.

An additional VA respiratory examination was obtained in 
September 2002.  The veteran's in-service medical history was 
addressed, which included a review of the claims file.  After 
the veteran's hospitalization for pneumonia in 1957, the 
examiner noted that a chest X-ray taken prior to discharge 
showed clearing of the infiltrate.  The veteran gave a post-
service history of having a productive cough with wheezing 
and shortness of breath.  He said he self-treated and self-
medicated this problem for several years.  When the symptoms 
were particularly severe, he stated he would go to his 
private physician to get an antibiotic.  He said he started 
his treatment through VA in 2000, and that he was diagnosed 
as having chronic obstructive pulmonary disease in 2001.  The 
veteran also reported that he smoked cigarettes, and that he 
had been smoking since he was 17 years old.  He endorsed 
having a productive cough of sputum, chest congestion, and 
shortness of breath.  

An examination of the veteran's chest revealed bilateral 
scattered rhonchi.  There were mild expiratory wheezes.  A 
chest X-ray showed no significant structural irregularities, 
especially no manifestation of an acute or active process.  
Pulmonary function tests revealed minimal obstructive 
pulmonary disease.  The diagnosis was chronic obstructive 
pulmonary disease.  The examiner stated that the veteran was 
treated for bronchial pneumonia during his active service, 
but that the condition resolved with treatment.  He again 
noted subsequent in-service X-rays showed complete clearing 
of the infiltrate.  The examiner opined that the veteran's 
long history of smoking most likely contributed to his 
chronic obstructive pulmonary disease.  He further opined 
that it was "less likely than not" that the veteran's 
chronic obstructive pulmonary disease was related to the 
pneumonia he had in service.

As noted above, the service medical records fail to establish 
that chronic disability of the respiratory system was present 
during the veteran's active service, or that the veteran 
suffered any permanent injury to his lungs in service.  The 
Board acknowledges that the veteran was diagnosed and treated 
for bronchial pneumonia in service.  There is no question on 
that fact.  However, the record also shows that the pneumonia 
infection completely cleared within weeks, and that there 
were no lasting residuals.  In other words, there is no 
evidence showing a diagnosis of a chronic upper respiratory 
condition in service including chronic obstructive pulmonary 
disease, bronchitis, or bronchial pneumonia.  

The service medical records, as a whole, are found to provide 
negative evidence against this claim as the records indicate 
a condition that completely cleared within weeks.  The 
veteran must therefore present medical evidence that 
establishes a nexus between his current respiratory 
disability and the pneumonia infection that occurred during 
his active service.  

As discussed above, a VA respiratory examiner has reviewed 
the record and has concluded that the veteran's current 
chronic obstructive pulmonary disease did not have its onset 
during active service and is not otherwise related to his in 
service pneumonia infection.  This opinion provides 
additional highly probative negative evidence against this 
claim.

Some findings have been made that associate the veteran's 
current chronic bronchitis to his active service.  
Specifically, the March 2001 VA examination report included a 
diagnosis that the veteran suffered from chronic bronchitis, 
status post history of bronchial pneumonia.  This opinion, 
however, was based solely on the history reported by the 
veteran and without reference to the claims file.  See Reonal 
v. Brown, 5 Vet. App. 548 (1993) (held that the Board is not 
bound to accept medical opinions which are based on history 
supplied by the veteran where that history is unsupported by 
the medical evidence).  It is the finding of the Board that 
this opinion is entitled to low probative weight.       

On the other hand, the report of the September 2002 
respiratory examination is clearly more probative to the 
issue on appeal.  The veteran was examined and his claims 
file was thoroughly reviewed.  Based on this examination and 
review, it was opined that the veteran's chronic obstructive 
pulmonary disease is not etiologically related to his active 
service, and that there is no evidence that the veteran's 
current chronic obstructive pulmonary disease is related to 
the pneumonia he suffered in service.  Moreover, the examiner 
pointed to the medical evidence within the record that he 
used to base his opinion.  He also identified the veteran's 
40-year history of smoking as the likely cause of the 
veteran's chronic obstructive pulmonary disease.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  For 
the reasons set forth above, the Board finds that the opinion 
rendered in the September 2002 respiratory examination report 
is clearly more probative than the anecdotal findings made by 
the March 2001 examination report.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for an upper respiratory 
disability, to include chronic obstructive pulmonary disease 
and chronic bronchitis, and that, therefore, the provisions 
of § 5107(b) are not applicable.


ORDER

Entitlement to service connection for an upper respiratory 
disability, to include chronic obstructive pulmonary disease 
and bronchitis, is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



